ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Morrish Wallace Construction, Inc. d/b/a      )      ASBCA No. 58921
 Ryba Marine Construction Co.                 )
                                              )
Under Contract No. W911XK-l l-C-0009          )

APPEARANCES FOR THE APPELLANT:                       Jeffrey M. Gallant, Esq.
                                                     Thomas M. Keranen, Esq.
                                                     Bret S. Wacker, Esq.
                                                      Clark Hill, PLC
                                                      Detroit, MI

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Paul D. Sax, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Detroit

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 10 September 2014


                                               (~~Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58921, Appeal of Morrish Wallace
Construction, Inc. d/b/a Ryba Marine Construction Co., rendered in conformance with
the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Aimed Services
                                                  Board of Contract Appeals